No opinion. Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.; Callahan, J., dissents and votes to reverse the judgment and order and deny the motion on the ground that the allegation that plaintiff “ was served with a subpoena requiring his appearance for examination by the District Attorney of Bronx County, at the complaint of defendant herein,” coupled with the other allegations, set forth an interference with plaintiff’s person. The complaint is, therefore, sufficient. [178 Misc. 847.]